        Case 1:13-md-02481-PAE Document 1308 Filed 12/07/20 Page 1 of 1




                                                                                 December 7, 2020

                                                                                          VIA ECF

 The Honorable Paul A. Engelmayer
 United States District Court
 Southern District of New York
 Thurgood Marshall U.S. Courthouse
 40 Foley Square
 New York, NY 10007

       Re:     In re Aluminum Warehousing Antitrust Litigation,
               No. 13-MD-2481-PAE (S.D.N.Y.)

Dear Judge Engelmayer:

         This Court has scheduled telephonic oral argument on Defendants’ “umbrella standing”
summary judgment motion at 2:00 p.m. on December 11, 2020. See ECF No. 1283. Consistent
with the practice that this Court specified for telephonic oral argument on FLPs’ motion for class
certification, Defendants have proposed to Plaintiffs that any PowerPoint slide decks that the
parties propose to use during the telephonic argument be (i) e-mailed, in PDF format, to Chambers
at least 24 hours before the oral argument and (ii) provided to opposing counsel at least 30 minutes
before the oral argument. See ECF No. 1259. Plaintiffs have indicated that they have no objection
to this approach. Absent further instruction from the Court, the parties plan to proceed in that
manner.



                                              Respectfully submitted,

                                              s/ Robert D. Wick
                                              Robert D. Wick
                                              Covington & Burling LLP
                                              Counsel for JPMorgan and Henry Bath
